 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 1 of 50 PageID #: 1456



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


DONALD ROBINETTE,

            Plaintiff,

v.                                     Civil Action No. 2:19-cv-00688

ZURICH AMERICAN INSURANCE
COMPANY,

            Defendant.


                     MEMORANDUM OPINION AND ORDER


            Pending is defendant Zurich American Insurance

Company’s (“Zurich”) renewed motion for summary judgment that

addresses only the plaintiff’s bad faith claim, filed January

19, 2021.   ECF No. 111.


                             I.   Background


            Plaintiff Donald Robinette, a resident of

Staffordsville, Kentucky, was involved in a traffic accident

with Tamalyn Cabell on MacCorkle Avenue in Chelyan, West

Virginia on October 2, 2017.       ECF No. 1-1 (Complaint); ECF No.

67-1, at 9-20 (State of West Virginia Uniform Traffic Crash

Report).    The crash report describes the accident as follows:
    Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 2 of 50 PageID #: 1457




        Vehicle Number One [Cabell] was attempting to pull out
        onto MacCorkle Avenue from the Dollar General store
        parking lot after dropping off her grand daughter. As
        Vehicle One was pulling onto MacCorkle Avenue, the
        driver of Vehicle One pull[ed] out in front of
        Vehiicle [sic] Number Two [Robinette]. Vehicle Number
        Two was unable to stop in time because Vehicle Number
        One came out between two other vehicles. Vehicle
        Number Two struck Vehicle Number One in the passenger
        side front door area.

ECF No. 67-1, at 10.        David Bangham was a passenger in the truck

driven by Robinette. 1       See ECF No. 74-1, at 40-41 (Motion to

Intervene in Bangham v. Cabell).


              During his deposition, Robinette stated that he began

to work for Eagle Creek Mining LLC (“Eagle Creek”), “right

around the second week of December ‘10.”            ECF No. 67-1, at 21,

27:16-17 (Robinette Deposition Transcript).            Robinette reported

that approximately six months later, he transferred to “their

other company,” Hawkeye Contracting LLC (“Hawkeye”).              Id. at

21-22, 27:23-28:1.        Robinette was working for Hawkeye at the




1    This information is obtained from Robinette’s motion to
intervene in Bangham’s separate lawsuit, discussed further
herein. The court notes, however, that the passenger data page
of the crash report, produced by Zurich, ECF No. 67-1, at 20, is
redacted such that Bangham is not identifiable as a passenger in
that document.


                                        2
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 3 of 50 PageID #: 1458



time of the accident.     ECF No. 72-1, at 2, 110:20-21 (Robinette

Deposition Transcript Produced by Robinette).


           When the accident occurred, Robinette was driving a

2007 Chevrolet pickup truck owned by Falcon Ridge Leasing LLC

and registered in Kentucky.      ECF No. 67-1, at 16.       When

questioned about the pickup truck during his deposition,

Robinette responded that the back windshield bore a set of

four-digit numbers identifying the vehicle with Hawkeye.            ECF

No. 72-1, at 3, 129:5-16.      The following exchange ensued:


     Q. And if the police report indicates that the
     vehicle was owned by Falcon Ridge Leasing –

     A.   Same company.

     Q.   As Hawkeye?

     A.   The same people own it.

     Q. Okay. So we’ve got three companies that are
     basically the same, then?

     A.   Yes, sir.

     Q.   Hawkeye, Eagle, and Falcon?

     A. Hawkeye Contracting, Eagle Ridge – Eagle Creek
     Mining, Falcon Ridge Leasing.

     Q.   Are there any other bird-named companies?

     A.   There are quite a few.

     Q.   Quite a few?

     A.   Condor Mining.     Just – they’re bird crazy.




                                     3
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 4 of 50 PageID #: 1459



     Q. Who – who are the people behind these bird
     companies?

     A.     The – the Potter family that owns them.

     Q.     The Potter family?

     A.     Yes.

     Q.     Is there a head of the Potter family?

     A. No, I – as far as structure, I don’t know anything
     about it.

Id. at 3, 129:17-130:16.


             The plaintiff has produced an October 2, 2017

“Preliminary Incident Investigation Report” conducted by “Eagle

Creek Mining LLC – Hawkeye LLC.”         ECF No. 72-1, at 27-29

(Preliminary Incident Investigation Report from Claim File).

This report, composed by supervisor Derrick Lambert, indicates

that Robinette, a “mechanic,” was travelling toward Cabin Creek,

West Virginia on his way to work in a “company truck (Silverado

1500)” when the accident occurred.        Id. at 27.     The report

stated that he suffered injuries to his vertebrae, right knee,

right hip, and head and that he was treated at Thomas Memorial

Hospital.    Id. at 28-29.


             The truck was insured by Zurich Policy Number BAP

9310798-06, effective July 1, 2017.        ECF No. 67-1, at 8 (Zurich

Policy’s Schedule of Named Insured(s)).         The named insureds




                                     4
    Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 5 of 50 PageID #: 1460



listed in the policy are: Eagle Creek, Falcon Ridge, Kapo Mining

LLC, and JMP Coal Holdings. 2        Id.


              In a letter to Maximilien Markel of Zurich’s Claims

Department dated November 1, 2017, Joshua R. Martin, counsel for

Robinette, informed that he had been retained to represent the

plaintiff and that Robinette was “assert[ing] all possible

claims under your insured’s policy . . . .”            ECF No. 67-1, at

24-25 (November 1, 2017 Letter).            Martin requested that Zurich

provide “all applicable insurance policies, including

declarations, that apply to this claim within the next thirty

days.”     Id. at 24.     He specified: “This includes each of the

known policies of insurance, including medical payments

coverage, excess or umbrella insurance, which may, or does,

provide underinsured coverage for the claim.”             Id.   Markel

responded by letter dated November 28, 2017, stating, inter

alia, “There is no UM/UIM or Med Pay coverage on this policy.”

ECF No. 67-1, at 26 (November 28, 2017 Letter).




2    The Schedule of Named Insured(s) produced by Zurich is the
only portion of the policy at issue submitted by either Zurich
or Robinette.



                                        5
    Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 6 of 50 PageID #: 1461



              A May 3, 2018 release of claims indicates that

Robinette settled with Cabell’s liability insurer for $100,000. 3

ECF No. 74-1, at 10 (May 3, 2018 Release of Claims).              Robinette

and Zurich acknowledge that the $100,000 settlement was for the

policy limits of Cabell’s liability insurance.             ECF No. 72, at 2

(Response to Motion for Summary Judgment); ECF No. 74, at 6

(Reply in Support of Motion for Summary Judgment).


              A May 4, 2018 claim note by Markel describing a

conversation with Martin states that the attorney informed him

that Robinette had been undergoing “conservative treatment” for

“sustained herniation in lumbar.”           ECF No. 68-1, at 27 (May 4,

2018 Claim Note).       Martin reported that Robinette planned to

continue pain management treatment but that no surgeries had

been conducted or recommended to date.           Id.   In total,

Robinette’s medical bills associated with the injuries sustained

in the accident had amounted to $22,000.            Id.   Martin also

advised Markel that Robinette, “has about a 50,000 lost wage

claim – he makes around 100k a year” and that Robinette had

“just exhausted at fault carriers limits of 100k,” this point

presumably referencing Cabell’s liability insurer.              Id.

Finally, Markel noted, “we discussed UM coverage and I corrected




3    Cabell’s liability insurer is not named on the release of
claims or by the parties in their briefs.


                                        6
    Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 7 of 50 PageID #: 1462



myself from last letter that was sent and confirm correct UM

coverage of 1,000,000 . . . . 4 [Martin] was fine with this and I

advised I would send an amended acknowledgment letter to him.” 5

Id.


              Robinette has produced testimony from Zurich’s Federal

Rule of Civil Procedure 30(b)(6) representative Derek Hurlbert

regarding the timing of a coverage determination.              ECF No. 72-1,

at 5-9 (Hurlbert Deposition Transcript).            When asked to explain

the step-by-step process by which a coverage determination is

made, Hurlbert responded as follows:


        So typically the policy is attached to the electronic
        file. The claim professional would have access to
        that. And in gaining access to it they would
        obviously check who the insured is. Entities that are
        insured, additional insureds, et cetera, make sure
        that the loss or the policy actually applies to the
        date of the loss that is being submitted for cover.
        Check the limits of insurance and determine what is
        available and what would not be available with respect
        to the claimant[] being covered.

Id. at 6, 13:11-20.        Hurlbert affirmed that it would be unusual

“for coverage not to be determined within six months.”               Id., at

6, 14:11-13.      This line of questioning continued:



4    Although “UM” is often used to refer to uninsured motorist
coverage, it is apparent from the facts of this case, which
involves underinsured motorist coverage, that Markel intended to
convey that underinsured motorist coverage in the amount of
$1,000,000 was available under Zurich’s policy.
5       Such a letter does not appear in the record.


                                        7
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 8 of 50 PageID #: 1463



     Q. Would it be outside of Zurich’s standards and
     procedures for a clear determination of coverage not
     to be made within six months?

     A. Depending on the circumstance, I would expect the
     coverage determination to be made prior to six months.
     If there are extenuating circumstances that push that
     beyond that period of time then there should be
     explanations as to why.

     Q. And those explanations, would they be in the
     claims file?

     A.   They should be contained in the claims file, yes.

Id. at 6, 14:14-25.


           When asked about a portion of Zurich’s “2017 best

practices” (presumably a handbook) that states “[a]n effective

coverage analysis and determination will be made as soon as

practical but no more than 30 days from our receipt of all

necessary coverage related information,” Hurlbert responded that

“[u]nder normal circumstances and a normal loss,” such necessary

information “should be contained with the first notice of loss.”

Id. at 6, 15:1-20.     The questioning continued:


     Q. And would it be fair to say, sir, that any
     investigation or any action taken by the case manager
     should be noted in the claims file?

     A. With respect to investigation of the claim that’s
     being presented, yes, I would say – I would say I’m
     not comfortable with the question.

     Q.   Okay.

     A. Any action taken by a claims professional should
     not be documented in the claim file if it doesn’t
     relate to that claim file.


                                     8
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 9 of 50 PageID #: 1464




        Q. . . . I apologize. You correctly assumed what I
        was asking or I was trying to get at is any time a
        case manager is trying to investigate a claim or any
        action taking an investigation of the claim, should
        that be noted in the claims file?

        A.   It should.

        Q. Okay, and if it’s not noted in the case file,
        would that be a deviation from the best practices
        established by Zurich?

        A.   Yes.

        Q. Okay. I want to go back just a little bit here to
        the initial investigation of whether or not there’s
        coverage. And with regards to new claims, what is
        Zurich’s position about how quickly a coverage
        determination should be made?

        A. With respect to new claims, a coverage
        determination – the determination should be made
        within 30 days.

        Q. Okay. And why is it important to Zurich for a
        [coverage] determination to be made within 30 days?

        . . .

        A. It’s important for us because that – that starts
        the process. So like I said before, the first step is
        coverage. So when a claim is made a prompt coverage
        determination should be made by the claim professional
        so that the claim can proceed.

Id. at 7, 25:3-26:15.


                Martin submitted a demand letter to Zurich on May 14,

2018.    ECF No. 74-1, at 11-17 (May 14, 2018 Demand Letter).          The

demand letter calculated the medical expenses to date as

amounting to $21,366.04.       Id. at 14.   With regard to lost wages,




                                      9
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 10 of 50 PageID #: 1465



it stated that he missed 32 weeks of work, in which he would

have been paid $51,264, and estimated future lost wages at

$1,190,000 inasmuch as it was unlikely that he could go back to

being a heavy machine mechanic and would likely lose a

significant portion of his income by taking a lower-paying job.

Id. at 14-15.    The letter estimated that future medical expenses

would fall in the range of $54,000-$87,000.          Id. at 15.

Additionally, the letter estimated other damages as follows:

$1,000,000 for loss of enjoyment of life and pain and suffering;

$500,000 for Robinette’s loss of consortium; and $500,000 for

Robinette’s wife’s loss of consortium.         Id. at 16.    These

expenses, damages, and costs were estimated to amount to

$3,316,630.04-$3,349,630.04.       Id.    The letter demanded

$275,707.04, or if that figure exceeded the underinsured

motorist policy’s limits, the policy limits, which was

effectively a $275,707.04 demand inasmuch as the coverage

provided for $1,000,000.      Id. at 11.


           On June 19, 2018, Zurich Claims Specialist Katie

Niergarth sent Martin an email stating that Robinette’s claim

had recently been transferred to her and requesting an extension

of 30 days to review the file and respond to the demand letter.

ECF No. 74-1, at 18 (June 19, 2018 Email Chain).           Martin

responded later that day: “That’s fine.         Please let me know if




                                     10
    Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 11 of 50 PageID #: 1466



you need additional documents.”           Id.   On July 3, 2018, Erin

Copp, a Travelers Claim Professional serving as an adjuster on a

separate workers’ compensation claim asserted by Robinette, sent

Niergarth an email informing her that, “[w]ages paid to date are

$14,522.23 and medicals $3[,]099.53.”              ECF No. 74-1, at 19 (July

3, 2018 Email).        Niergarth subsequently sent an email to Brandy

Helton, whose email address indicates that she worked for

“jmpholdingsllc,” asking whether Hawkeye “had a separate Auto

Liability policy” inasmuch as it was not a named insured on the

Zurich policy.       ECF No. 74-1 (July 23, 2018 Email Chain).

Helton responded the same day, “Yes, Hawkeye is insured through

the Travelers Indemnity Company.” 6          Id.


              The record does not reveal any further investigation

or communication with Martin prior to November 15, 2018.               A

November 15, 2018 claim note authored by Niergarth describes a

conversation between her and Martin regarding the demand letter.

ECF No. 74-1, at 21 (November 15, 2018 Claim Note).              The claim

note states as follows:




6    It is not entirely clear from the record what role Helton
occupied at JMP. Zurich asserts that she is “a representative
of Eagle Creek Mining, LLC and Hawkeye Contracting, LLC,” two
businesses that appear to be affiliated with JMP, ECF No. 74, at
11, but the email chain does not describe her role or
affiliation with any of these companies.


                                        11
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 12 of 50 PageID #: 1467



      Received call from Joshua Martin, attorney for Don
      Robinette. He wants to discuss the demand. Advised I
      have reviewed it and don’t believe his clients
      injuries and treatment warrant any exposure under the
      UIM policy. Advised the settlement they have already
      received appears to be sufficient. He states his
      client is still treating with nerve block injections
      at a pain center. He states he will never be able to
      do the same job again and can’t make the same amount
      of money as he did before. He advised his client was
      making $75k-$90K a year as a heavy equipment mechanic
      required to lift up to 150 pounds frequently. Advised
      that doesn’t add up with what WC [workers’
      compensation] has paid for wages for 9 months.

      Joshua stated there are pain center records and IME
      reports that he can send to me. I asked if his client
      has been recommended for any surgeries. He said no,
      but they have not yet addressed the congenital wedging
      in the spine. Asked if he could send the MRI films for
      us to review with an independent radiologist. He said
      he doesn’t have them. Asked if he could provide
      authorization for us to obtain them. He said he does
      not give authorization to insurance carriers. Asked
      if he would provide them to us so we can review what
      may be pre-existing and what is acute. He will see
      what he can do.

      Advised I will review the documents he has as well as
      the MRI films and see if that will change my position.

Id.   The same day, Niergarth sent Martin an email asking for the

pain center records, IME reports, and MRI films that had not

previously been disclosed.       ECF No. 74-1, at 22 (November 15,

2018 Email).    She also indicated that “[w]e would like to have

an independent radiologist review the films to provide another

opinion regarding the acute injuries and pre-existing issues.”

Id.   In the event that Martin would not authorize Zurich to

obtain the MRI films itself, Niergarth asked that he “request




                                     12
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 13 of 50 PageID #: 1468



the films from the provider(s)” and send them to her.            Id.

Zurich contends that Martin never provided the MRI films.              ECF

No. 74, at 15.


           On March 1, 2019, Michael Norton of Zurich sent Martin

a letter informing that he had “assumed responsibility for the

handling of [Robinette’s] claim file . . . as a part of

[Zurich’s] effort to ensure all claims are managed by the Zurich

U.S. Claims professional best equipped to handle the needs of

the claim at all times.”      ECF No. 74-1, at 23 (March 1, 2019

Letter).   An email from Martin to Norton on May 6, 2019

documents a conversation between the two regarding expenses and

a settlement demand and states:


     It was good to talk to you today. Attached is a
     summary of all billing in this matter to date. I
     calculated $50,329.65 in billing to date. Please be
     advised that Mr. Robinette is scheduled for another
     RFA [radiofrequency ablation] this month and
     injections next month, which should add another $10K
     to $15K in billing to his claim. At this time Mr.
     Robinette has lost out on more than $128,000 in lost
     wages and benefits. Therefore, we are renewing our
     demand for policy limits in this matter. My client
     has not had any serious pain relief from his
     treatments, and it is unlikely that he’ll ever go back
     to being a mechanic in a coal mine again. Given his
     young age[,] his lost wage claim will easily be in the
     seven figures.

ECF No. 74-1, at 24 (May 6, 2019 Email).




                                     13
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 14 of 50 PageID #: 1469



           Martin sent Norton a facsimile of a new demand letter

on July 10, 2019.     ECF No. 74-1, at 33-34 (July 10, 2019 Demand

Letter).   In this demand letter, Martin indicated that he had

submitted past medical bills totaling “near $50,000.00” and that

the lost wages have “easily eclipsed $130,000.00.”           Id. at 34.

The damages claimed in the demand letter were: $1,585,477.90 in

future medical expenses; $5,000,000.00 in loss of enjoyment of

life and pain and suffering; $2,054,940-$2,457,671 in lost

wages; $1,000,000 in loss of consortium for Robinette; and

$1,000,000 in loss of consortium for Robinette’s wife.            Id.

Martin made a settlement demand for $11,043,148.90 or, if this

figure exceeded the policy limits, the policy limits.            Id. at

33.


           Attached to the July 10, 2019 facsimile was a May 23,

2019 life care plan for Robinette prepared by Dr. Richard Bowman

of RGB Medical, Inc., documenting projected expenses from 2019

(Robinette being 39 years of age) to 2057 (Robinette being 77

years of age) for physical therapy ($168 for an initial visit,

$117 for follow-up visits with seventeen visits expected in year

one), recreational therapy ($45 per visit with eight visits

expected in year one), MRIs for his lumbar ($2,886 per MRI

conducted once every two years) and cervical spines ($2,886 per

MRI conducted once every two years), podiatry toenail trimming




                                     14
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 15 of 50 PageID #: 1470



($59 per occurrence, twice per month as needed with lumbar disc

herniation), left cervical medial branch block injections

($6,250-$8,780, depending on the hospital, once in year one),

lumbar facet medial branch radiofrequency ablations (“RFAs”)

($9,032.35 once per year for both right and left RFAs); lumbar

epidural steroid injections ($6,625-$7,150, depending on the

hospital, three times every twelve months); left cervical facet

joint medial branch RFAs ($9,032.35 once per year); Cabell

Huntington Pain Clinic office visits ($140 three times per

year); heavy cleaning services for home maintenance ($108 twice

per month); and yard services ($35-$45 26 times per year).             ECF

No. 74-1, at 25-32 (Facsimile of Life Care Plan).


           Also attached to the July 10, 2019 demand letter

facsimile was a vocational evaluation and economic analysis of

the present value of lost earnings and future medical and care

costs composed by George A. Barrett, a Certified Rehabilitation

Counselor, Certified Vocational Evaluation Specialist, and

Forensic Economist of Brookshire, Barrett & Associates, LLC.

ECF No. 72-1, at 37-61 (Barrett Report).         Under “Method 1,”

Barrett found the difference between the present value of

pre-injury future earnings $2,457,671 (based on $83,847 per year

earnings in 2017 dollars, an average of Robinette’s wages earned

from 2015-2017, annualized for the year 2017) and residual




                                     15
    Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 16 of 50 PageID #: 1471



post-injury future earnings of $402,731 (based on a $17,313 per

year income as a counter and rental clerk or parts salesman) to

be $2,054,940.       Id. at 46-47.     Under “Method 2,” which did not

account for residual post-injury future earnings, the difference

was calculated to be $2,457,671.             Id. at 47.   Barrett calculated

the present value of future medical and care costs to be

$2,283,128 based on Bowman’s life care plan adjusted for medical

price cost inflation. 7        Id. at 48.


              On July 12, 2019, Zurich Major Case Unit Claims

Specialist Nick Sanders sent an email to Martin informing that

the claim had been transferred to him and that he was reviewing

the July 10, 2019 settlement demand.            ECF No. 74-1, at 35 (July

12, 2019 Email).        On July 29, 2019, Sanders reached out to

Martin and requested that he and Robinette attend an August 26,

2019 mediation scheduled for Bangham’s separate lawsuit, Bangham

v. Cabell, Case Number 18-C-640 in the Circuit Court of Kanawha

County, against Zurich concerning the same underinsured motorist

policy, to which Martin agreed.           ECF No. 74-1, at 36-37 (July

29, 2019 Email Chain).




7    It is worth noting that the $2,283,128 future medical and
care costs calculation is significantly higher than the
$1,585,477.90 “future medical expenses” damages claimed by
Martin in the July 10, 2019 demand letter sent to Norton. Both
figures, however, would exceed the underinsured motorist
coverage $1,000,000 policy limits irrespective of lost wages.


                                        16
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 17 of 50 PageID #: 1472



           An August 27, 2019 letter from Sanders to Martin

documents the results of these negotiations, stating, in

relevant part:


     As a recap, I offered your client $150,000.00 in
     settlement of his claims. You left . . . after making
     a demand of $500,000.00 and refusing to negotiate
     further.

     I would remind you that Zurich has $1,000,000.00
     combined/single UIM limits available in this case. As
     we have previously discussed, your client is alleging
     his damages exceeding the policy limits and there is a
     trial set for October of 2019 on Mr. Bangham’s claim.
     We invited you to the mediation to give your client an
     opportunity to negotiate his claim and avoid any
     potential value of your client’s claim from being
     depleted by a potential verdict in the Bangham case.

     Although we were unable to come to an agreement at
     mediation, I am willing to make an offer of
     $175,000.00; this offer will remain open for 7 days
     from the date of this letter . . . . The offer is
     generally based on the medical records provided by
     your office, which shows your client suffered from
     either minor soft tissue injuries or degenerative,
     pre-existing conditions unrelated to the October 2,
     2017 motor vehicle accident. We also appreciate that
     any litigation/trial carries potential risk for both
     parties. In addition, my offer contemplates the
     $100,000.00 credit I would get at a trial for the
     tortfeasor’s liability limits and the $10,000.00
     credit for PIP payments previously paid to your
     client. I would also note that I have not had a
     chance to obtain Mr. Robinette’s prior medical records
     or have him examined by a medical professional of my
     choosing.

ECF No. 74-1, at 38-39 (August 27, 2019 Letter).           Zurich

contends that Martin did not respond to the $175,000 offer.             ECF

No. 74, at 14.




                                     17
    Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 18 of 50 PageID #: 1473



              Robinette, through Martin, filed a motion to intervene

in Bangham’s separate lawsuit on August 26, 2019, i.e., the same

day as the mediation.         ECF No. 74-1, at 40-41.      The motion to

intervene stated, in relevant part:


        Plaintiff Robinette claims an interest relating to the
        property which is the subject of this action, namely
        Zurich[’s] . . . underinsured motorist policy,
        insurance policy number BAP 9310798-06, which is an
        eroding policy. Therefore, not allowing to intervene
        in this matter may prevent him from recovering for
        injuries he sustained.

Id. at 40.


              The record does not convey the disposition of the

motion to intervene in the Bangham’s case.             However, Robinette

filed this action in the Circuit Court of Kanawha County two

days later on August 28, 2019.          ECF No. 1-1 (Complaint).       The

complaint contains a single count, entitled “Negligence and

Underinsured Motorist Coverage,” against Zurich and defendant

State Farm Mutual Automobile Insurance Company. 8             Id. at ¶¶

20-26.      He alleges that:




8    State Farm, Robinette’s personal insurer, settled with the
plaintiff and all claims asserted against it were dismissed with
prejudice by order dated February 10, 2021. ECF No. 115.
Zurich is the only remaining defendant in this action.


                                        18
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 19 of 50 PageID #: 1474



     Ms. Cabell’s negligence and breach of [her duty of
     care] proximately caused injuries to the Plaintiff
     including but not limited to serious and permanent
     bodily injury and tremendous physical and mental pain
     and suffering, medical expenses, lost wages (past and
     future), loss of ability to perform household
     services, loss of the ability to enjoy life,
     humiliation, embarrassment, annoyance, anxiety,
     aggravation, mental anguish, inconvenience, emotional
     distress, loss in the ability to perform daily
     activities, as well as other injuries and economic and
     noneconomic damages, all of which Plaintiff will
     continue to suffer into the foreseeable future, and
     which far exceed Ms. Cabell’s insurance.

Id. at ¶ 23.    The “Plaintiff asserts that defendants have failed

to comply with their contractual obligations to pay for damages

in excess of Ms. Cabell’s liability insurance.”           Id. at ¶ 24.

Robinette further alleges that the failure to pay constitutes

bad faith and that he “has provided sufficient medical and

economic documentation showing damages well in excess of Ms.

Cabell’s liability insurance.”       Id. at ¶ 25.     Zurich views this

count as asserting two claims – one for personal injury, which

pertains to its obligation to pay Robinette insurance proceeds

under the underinsured motorist coverage, and a separate claim

for bad faith, which concerns its handling of the underinsured

motorist claim.     See ECF No. 90, at 2 (Zurich’s Motion to Defend

in the Name of the Tortfeasor, Preclude Reference to Insurance,

and Bifurcate Trial) (“The Court should bifurcate Plaintiff’s

personal injury claim from Plaintiff’s ‘bad faith’ claim.”)




                                     19
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 20 of 50 PageID #: 1475



             With respect to the bad faith claim, Zurich has

produced the report of Robinette’s expert witness Burke A.

Christensen, JD, CLU, which is based on the expert’s review of

the complaint, insurance policy, and claim file.           ECF No. 67-1,

at 28-31 (Christensen Expert Report).          Christensen is an

attorney with experience in the insurance industry as well as a

professor of insurance at Eastern Kentucky University who has

taught insurance seminars and written and edited books and

articles concerning insurance.          Id. at 28.   In the background

section of his report, Christensen stated that Robinette “was

driving a car owned by his employer Eagle Creek Mining Company,

LLC” when the accident occurred and that the car was insured

under Zurich’s policy.      Id.


             Christensen opined that “it is not consistent with the

standards of practice in the industry for an insurer to

affirmatively deny coverage which the policy clearly provides.”

Id. at 30.    He also stated that “[t]he misreading of a policy to

the detriment of the insured may also be characterized as

arbitrary and capricious.”        Id.    With respect to this case, he

observed, “I have seen nothing in the [Zurich’s claims] file

[pertaining to Robinette’s underinsured motorist coverage claim]

which is an ‘adequate, reasonable justification’ for an insurer




                                        20
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 21 of 50 PageID #: 1476



to wrongfully report the terms of the coverage provided in its

own policy.”    Id.   Christensen concluded:


     It is my opinion that the standards of the insurance
     industry will support a finding of bad faith if there
     is evidence of knowing or arbitrarily unreasonable
     actions. This standard can be rephrased as a
     three-part test:

     1. The insurer is/was obligated to pay the claim
     under the terms of the policy. (The Zurich policy was
     obligated to provide this coverage.)

     2. The insurer lacks/lacked reasonable basis in law
     or fact for denying the claim[,] (Zurich had no
     reasonable basis for denying the coverage)[,] and

     3.   The insurer:

             a. Knew or should have known there was no
             reasonable basis for denying the claim (Zurich
             should have known this), or

             b. Acted with reckless disregard for whether
             such a basis existed (Zurich’s action in denying
             the existence of coverage which any reading of
             the policy would have disclosed is consistent
             with a reckless disregard of the actual terms of
             the policy.[)]

Id. at 31.


             During Christensen’s deposition, counsel for Zurich

also probed Christensen’s knowledge of Robinette’s employment at

the time of the October 2, 2017 accident:


     Q. Mr. Christensen, were you aware that Mr. Robinette
     testified under oath in this case that at the time of
     the accident he was actually working for a company
     called Hawkeye Contracting?




                                     21
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 22 of 50 PageID #: 1477



     A. I’ve not read a deposition from Robinette, so I
     don’t know what that says.

     Q. Are you aware that Eagle Creek Mining, Hawkeye
     Contracting, and Falcon Ridge Leasing are all separate
     LLCs that are formed under Kentucky law?

     A.   Am I aware they’re separate organizations?

     Q.   Yes.

     . . .

     A. Well, I would assume that any company that has an
     LLC after it is a different company from another LLC.
     Yes. I’ll accept that.

     Q. So if Mr. Robinette testified in his deposition
     that he was working for Hawkeye Contracting, your
     statement that he was - his employer was Eagle Creek
     Mining would be incorrect; would it not?

     A. If he wasn’t working for Eagle Creek Mining, then
     my statement is incorrect.

     Q. Were you í before I ask you questions about Hawkeye
     Contracting, were you even aware that that entity
     existed?

     A.   No, ma’am.

     Q. And if there are references to Hawkeye Contracting
     in the claims file, did you not see those references?

     A. If they were in the claims file, I would’ve seen
     them. My response to your line of questioning here is
     that what seemed to be important in the case didn’t
     seem to be a dispute over who was his employer and who
     owned the car. There was nothing in the file until
     very late, maybe around page 900 or so, as to whether
     or not the truck was listed on the covered vehicles.

ECF No. 67-1, at 34-35, 185:4-186:17 (Christensen Deposition

Excerpts Provided by Zurich).       When asked whether the existence

of three entities, i.e., Eagle Creek, “the insured,” Falcon


                                     22
    Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 23 of 50 PageID #: 1478



Ridge, “the owner of the vehicle,” 9 and Hawkeye, “Robinette’s

employer,” “could create an issue in trying to determine whether

there is in fact insurance coverage,” Christensen responded: “It

might well be, but that’s certainly not reflected in the claims

file.      I don’t see anywhere in the file that the insurance

company is saying, hey, go away; you’re not one of our

insureds.”       ECF No. 72-1, at 16, 189:12-190:1 (Christensen

Deposition Excerpts Provided by Robinette).


              With respect to the expert report paragraph in which

he opined that the claim file did not present an adequate and

reasonable justification for an incorrect determination on

underinsured motorist coverage, Christensen testified, “In my

mind, I thought that the claim file was incomplete in its

entirety . . . .”        Id. at 17, 198:21-22.      When asked further by

Martin about his impression of the claim file, Christensen

stated:


        It was hard to follow. What I would describe as the
        actual claims file, as a part of the 1600 plus pages
        that are identified as the claims file, is the
        document – and I don’t remember the name assigned to
        it now, but it seemed to be a document that grew over
        time as more information was acquired by Zurich. I
        couldn’t tell when that document was updated, and some
        of that information seemed incorrect with respect to
        identification of parties and so forth, so –



9    As observed above, Falcon Ridge is also a named insured on
the policy.


                                        23
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 24 of 50 PageID #: 1479



     And it did not reflect any actions which I normally
     see in a claim file that say things like – or have in
     it examples like, sent a request to a client or a
     claimant for X document or your claim is suspended
     based upon the need for this information.

     The only thing of that sort that I recall now is, very
     early on in the file, there were a couple of letters –
     or a couple of entries indicating letters had been
     sent to Robinette, because he apparently was not
     responding as quickly as they wanted him to, but then
     all that sort of stuff dropped off.

     And so I think I . . . it just doesn’t seem to have in
     it the – a chronological record of actions taken by
     the adjuster to find the information needed to satisfy
     the claim.

Id. DWí&KULVWHQVHQIXUWKHUVWDWHGWKDWKLV

report did not discuss damages or whether Zurich’s investigation

into Robinette’s damages violated any industry standard.            ECF

No. 67-1, at 36, 212:6-23.


           Zurich has produced its own June 22, 2020 expert

report from J. Rudy Martin, a mediator, arbitrator, insurance

consultant, and lawyer, who opined about the propriety of

Zurich’s handling of Robinette’s claim as it relates to

Christensen’s report on bad faith.        ECF No. 67-1, at 37-40

(Martin Expert Report).      Martin stated that “the critical

inquiry when an error has occurred [in addressing an insurance

claim] is what does the claim handler do once the error or

oversight is discovered . . . . Bad faith requires an improper

intent and a corrected mistake does not rise to that level.




                                     24
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 25 of 50 PageID #: 1480



Such is the case here.”      Id. at 2.    Martin also opined that the

question of coverage in this case “was not so clear” inasmuch as

Robinette worked for Hawkeye, which was not an insured,

“Zurich’s initial investigation indicated that there was no

contract in place for Hawkeye to provide services for Eagle

Creek,” “Zurich had previously declined to insure Hawkeye,” and

“the vehicle . . . was owned and operated by yet another company

– Falcon Ridge Leasing.”      Id. at 38-39.     In Martin’s opinion,

Zurich “corrected its opinion and appropriately extended

coverage” after further investigation revealed that coverage

would apply, which is conduct “consistent with the custom and

practice in the insurance industry.”         Id. at 39.


           J. Rudy Martin further stated that Zurich did not deny

Robinette’s claim after coverage was determined but

appropriately took efforts to investigate certain issues

relating to his injuries, including diagnoses of degenerative

disc disease, facet hypertrophy, and sacroiliac degenerative

joint disease, as well as an emergency room examination that did

not show neck or back dislocation or fracture or traumatic head

abnormalities.    Id.   at 39.    He also observed that Robinette

asserted that he had a herniated L5-S1 disc in connection with

his workers’ compensation claim, which was inconsistent with a

prior diagnosis, presumably following the accident, of a




                                     25
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 26 of 50 PageID #: 1481



cervical muscle strain and an authorization to return to work.

For these reasons, “the nature and extend [sic] of injures

[sic], if any, Robinette may have sustained in the accident were

unclear.”   Id.   Martin concluded that Zurich’s conduct,

including its requests for a yet-to-be-completed independent

medical examination and vocational rehabilitation assessment,

have been “consistent with the custom and practice in the

insurance industry.”     Id. at 40.


            The plaintiff has produced a March 19, 2020 email from

counsel for Zurich to Dr. Prasadaro Mukkamala, M.D. confirming

his “retention to perform a records review and IME of Plaintiff

on Behalf of Zurich American Insurance and State Farm Mutual

Insurance.”    ECF No. 72-1, at 62 (March 19, 2020 Email).

Robinette asserts that the retention of Mukkamala while

discovery was ongoing in this action was the first independent

step taken by Zurich to evaluate his damages.          ECF No. 72, at

11.


            On June 19, 2020, Zurich filed a motion for a

protective order relating to Robinette’s proposed topics for

Hurlbert’s Rule 30(b)(6) deposition.         ECF No. 47 (Motion for

Rule 30(b)(6) Deposition Protective Order).          One such topic,

Topic I.5, concerned the ability to elicit testimony relating to

violations of Kentucky and West Virginia bad faith statutes.



                                     26
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 27 of 50 PageID #: 1482



Id. at 6.    In an order entered July 7, 2020, United States

Magistrate Judge Dwane. L. Tinsley held as follows:


        This topic requests information about how Zurich
        complies with Kentucky and West Virginia statutes
        governing insurance claims handling. (ECF No. 44-1.)
        As an initial matter, Zurich correctly asserts that it
        is not at all clear from the complaint whether
        Plaintiff seeks to make a claim under either of these
        statutes. The complaint’s only claim is “COUNT I
        (Negligence and Underinsured Motorist Coverage),” and
        while it mentions “bad faith,” there is no indication
        that Plaintiff makes a statutory claim under either
        Kentucky or West Virginia law. (ECF No. 1-1 at 6–7.)
        This topic is therefore beyond the scope of
        permissible discovery. Fed. R. Civ. P. 26(b)(1).
        Moreover, to the extent Plaintiff’s proposed line of
        questioning seeks to have Zurich’s corporate
        representative to make a legal conclusion as to
        whether Zurich’s conduct complied with the statutes
        Plaintiff identifies, that is not a proper subject for
        a Federal Rule of Civil Procedure 30(b)(6) deposition.
        Caraustar Indus., Inc. v. N. Ga. Converting, Inc., No.
        3:04-cv-187- H, 2005 WL 8174172, at *3 (W.D.N.C. Sept.
        9, 2005). Accordingly, Zurich’s motion for protective
        order is GRANTED as to Topic I.5.

ECF No. 56, at 4 (Order Addressing the Motion for a Protective

Order).


             Zurich filed a motion for summary judgment on August

10, 2020.    ECF No. 67 (Motion for Summary Judgment).          On August

24, 2020, Robinette filed a motion to reopen discovery since

Zurich failed to disclose certain claim notes from the claim

file.    ECF No. 73 (Motion to Reopen Discovery).




                                     27
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 28 of 50 PageID #: 1483



             Inasmuch as it was clear that Zurich had failed to

disclose a portion of the claim file, the court denied the

motion for summary judgment and reopened discovery on October

22, 2020.    ECF No. 101 (October 22, 2020 Memorandum Opinion and

Order).   In doing so, the court authorized Christensen to amend

his report to account for previously undisclosed discovery

materials.    Id. at 8-9.


             Zurich thereafter filed its renewed motion for summary

judgment on January 19, 2021.       ECF No. 111.     The defendant

incorporated by reference its arguments set forth in its briefs

pertaining to its original motion for summary judgment, claiming

that they are now ripe for consideration inasmuch as Robinette

failed to conduct further discovery or amend Christensen’s

expert report.    ECF No. 112, at 2-3 (Memorandum in Support of

Renewed Motion for Summary Judgment).         Robinette did not respond

to the renewed motion for summary judgment.


                            II.   Legal Standard


             Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).      “Material” facts are those necessary to

establish the elements of a party’s cause of action.            Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News


                                     28
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 29 of 50 PageID #: 1484



& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).      A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.     Anderson, 477 U.S. at 248.       Although the

court views the evidence in the light most favorable to the

nonmoving party, “that party must produce evidence that goes

beyond ‘[c]onclusory or speculative allegations’ and [must]

rel[y] on more than ‘a mere scintilla of evidence’ to withstand

summary judgment.”     Hodgin v. UTC Fire & Sec. Americas Corp.,

Inc., 885 F.3d 243, 252 (4th Cir. 2018) (first alteration in

original) (quoting Thompson v. Potomac Elec. Power Co., 312 F.3d

645, 649 (4th Cir. 2002)).


           Although Robinette did not respond to the renewed

motion for summary judgment, the court is obligated to analyze

the motion and determine whether Zurich is entitled to judgment

as a matter of law.     See Maryland v. Universal Elections, Inc.,

729 F.3d 370, 380 (4th Cir. 2013) (citing Robinson v. Wix

Filtration Corp., 599 F.3d 403, 409 n. 8 (4th Cir. 2010)).

Inasmuch as the renewed motion merely incorporates by reference

the arguments in favor of its original motion for summary




                                     29
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 30 of 50 PageID #: 1485



judgment, the court will consider all arguments and evidence

offered by the parties in connection with the original motion.


                              III.   Analysis


            Zurich asserts that its actions prior to May 4, 2018

do not constitute intentional, outrageous, or recklessly

indifferent conduct such that Robinette may sustain a bad faith

claim.   ECF No. 68, at 10-11.       Zurich contends that confusion

over Robinette’s employer Hawkeye, which was not a named insured

on the policy at the time of the accident, caused the mistaken

denial of coverage documented in the November 28, 2017 letter

from Markel to Martin.      Id. at 11.    Zurich points out that

Robinette did not have to hire counsel or file suit to correct

the mistake inasmuch as Martin was retained prior to the

November 28, 2017 letter and Zurich corrected its mistake on May

4, 2018 – long before the complaint was filed on August 28,

2019.    Id. at 11-12.   Zurich also contends that “regardless of

whether coverage was initially denied or not,” no bad faith

occurred inasmuch as it was not required to pay the underinsured

motorist claim until after the policy limits of Cabell’s

liability coverage were exhausted, which did not occur until May

3, 2018 when Martin reported settlement with Cabell, i.e., the

day before it revised its coverage decision.          ECF No. 74, at 5-6

(citing State Farm Mut. Auto. Ins. Co. v. Riggs, 484 S.W.3d 724,



                                     30
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 31 of 50 PageID #: 1486



729 (Ky. 2016)).     Zurich also emphasizes that it unilaterally

took action to correct its mistake and was not prodded by

plaintiff’s counsel to do so, which it characterizes as good

faith conduct.    Id. at 8.    Zurich contends that insofar as

Robinette highlights its failure to comply with its best

practices handbook, he does not cite any authority indicating

that this constitutes bad faith as intentional misconduct or

reckless disregard.     Id. at 17-18.


            Zurich further argues that to the extent Robinette

asserts the handling of the claim after its acknowledgement of

coverage constitutes bad faith, the evidence does not support

this position.    Id. at 10-17.     Zurich emphasizes that Niergarth

investigated the claim after Martin made his May 14, 2018

$275,707.04 settlement demand, disputed the valuation in a

November 15, 2018 phone call with Martin based on discrepancies

with Robinette’s workers’ compensation claim, and requested

medical records, including the MRI films that were never

produced.   Id. at 11-12.     Zurich also points to the May 6, 2019

email in which Martin made a settlement demand for the policy

limits, i.e., $1,000,000, despite only having $50,329.65 and

lost wages of $128,000.00 to that date.         Id. at 13.    Zurich also

asserts that its conduct after the July 10, 2019 submission of

the Bowman life care plan, Barrett report, and demand letter was




                                     31
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 32 of 50 PageID #: 1487



reasonable inasmuch as it invited Robinette to mediation with

Bangham, at which it made a $150,000 offer and after which it

made a $175,000 offer (representing a total valuation of

$285,000 when Cabell’s $100,000 payout and $10,000 PIP payments

are taken into account). 10     Id. at 14-15.


           Zurich also contends that Robinette has not produced

an expert witness to value the underinsured motorist claim,

which in turn makes him “unable to establish that Zurich’s

actions in this regard amount to intentional misconduct or

reckless disregard of Plaintiff’s rights.”          ECF No. 68, at 15.


           Robinette contends that Zurich acted with reckless

disregard for whether coverage existed inasmuch as the truck




10   Zurich also posits that the evaluations of three experts,
Mukkamala, Andrew Rentschler, PhD., and Dr. James Vascik,
demonstrate that Robinette’s valuation of the underinsured
motorist claim is debatable. ECF No. 68, at 15-17. Zurich
explains that it has not provided these experts’ reports out of
“privacy concerns” inasmuch as they contain the plaintiff’s
medical information. Id. at 15 n. 8, 15 n. 9, 16 n. 10.

     Needless to say, “parties must support their factual
assertions by citing to particular materials in the record,
including documents, affidavits, and declarations” when briefing
a summary judgment motion. Corr v. Bureau of Pub. Debt, 987 F.
Supp. 2d 711, 716 (S.D. W. Va. 2013) (citing Fed. R. Civ. P.
56(c)(1)(A)). And if an exhibit contains particularly sensitive
information, a party may either redact the sensitive information
from the exhibit or move for leave to seal the exhibit. See
L.R. Civ. P. 26.4(c). Since the defendant has not availed
itself of either of these options, the unsupported assertions
are given no weight in this analysis.


                                     32
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 33 of 50 PageID #: 1488



driven by Robinette was owned by Falcon Ridge, a named insured

on the policy, the claim file reveals no effort to investigate

whether coverage existed from November 28, 2017 to May 4, 2018,

by virtue of which the insurance company did not correct its

mistaken denial of coverage for five months and a week.            ECF No.

72, at 8-9.    The plaintiff points to the testimony of Zurich’s

Hurlbert, which he claims indicates that a coverage

determination should have been made within 30 days of the

submission of the claim and that any investigation into the

existence of coverage should have been logged in the claim file.

Id. at 9-10.    Robinette disputes Zurich’s explanation of the

coverage determination mistake inasmuch as Falcon Ridge, the

owner of the truck, was itself a named insured on the policy and

the defendant had in its possession the Preliminary Incident

Investigation Report conducted by Eagle Creek and Hawkeye, which

demonstrates that the companies were affiliated.           Id. at 10.

Robinette also argues that the “medical and economic reports

submitted by Plaintiff’s experts,” presumably Barrett and

Bowman, demonstrate that the Cabell’s insurance coverage was

insufficient to compensate the plaintiff’s injuries and that

these reports made it clear that Zurich was obligated to pay the

underinsured motorist claim.       Id. at 8.




                                     33
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 34 of 50 PageID #: 1489



            The court makes several observations that guide its

analysis.   First, the motion for summary judgment only requests

summary judgment on Robinette’s bad faith claim.           See generally

ECF No. 67; ECF No. 68.      It does not seek summary judgment on

the claim characterized as a “personal injury” claim, which

appears to effectively be a claim for payment due under the

underinsured motorist policy.


            Second, although they have not conducted a choice of

law analysis, the parties cite to Kentucky law in support of

their respective positions on the bad faith claim.           See ECF No.

68; ECF No. 72; ECF No. 74.       Inasmuch as the parties appear to

agree that Kentucky law applies to the bad faith claim, a choice

of law analysis is unnecessary, and the court will apply

Kentucky law.    See Vanderhoof-Forschner v. McSwegan, 215 F.3d

1323, 2000 WL 627644, at *2 (4th Cir. May 16, 2000) (“[B]ecause

the parties agree that Maryland law governs their claims, we

need not inquire further into the choice-of-law questions.”)

(citing American Fuel Corp. v. Utah Energy Dev. Co., 122 F.3d

130, 134 (2d Cir. 1997)).


            Third, the complaint makes no reference to statutory

bad faith, i.e. a bad faith claim brought pursuant to the

Kentucky Unfair Claims Settlement Practice Act, or for that




                                     34
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 35 of 50 PageID #: 1490



matter, any statutes at all.       See ECF No. 1-1.     The Magistrate

Judge made this observation and limited discovery accordingly.


           At any rate, “[a] single test under Kentucky law

exists for the merits of bad-faith claims, whether brought by a

first - or third – party plaintiff or brought under common law

or statute.”    Rawe v. Liberty Mut. Fire Ins. Co., 462 F.3d 521,

527 (6th Cir. 2006); see also Davidson v. Am. Freightways, Inc.,

25 S.W.3d 94, 100 (Ky. 2000) (noting that the Supreme Court of

Kentucky has “gathered all of the bad faith liability theories

under one roof and established a test applicable to all bad

faith actions . . . .”)      That test is set forth in Wittmer v.

Jones, 864 S.W.2d 885, 890 (Ky. 1993), which the parties agree

governs, and prescribes the following criteria applicable to all

Kentucky law bad faith claims:


     [A]n insured must prove three elements in order to
     prevail against an insurance company for alleged
     refusal in bad faith to pay the insured’s claim: (1)
     the insurer must be obligated to pay the claim under
     the terms of the policy; (2) the insurer must lack a
     reasonable basis in law or fact for denying the claim;
     and (3) it must be shown that the insurer either knew
     there was no reasonable basis for denying the claim or
     acted with reckless disregard for whether such a basis
     existed . . . . [A]n insurer is . . . entitled to
     challenge a claim and litigate it if the claim is
     debatable on the law or the facts.

(alterations in original) (quoting Federal Kemper Ins. Co. v.

Hornback, Ky., 711 S.W.2d 844, 846-47 (Ky. 1986) (Leibson, J.,

dissent)); accord ECF No. 68, at 8; ECF No. 72, at 7-8.


                                     35
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 36 of 50 PageID #: 1491



            The Wittmer test requires evidence of outrageous

conduct or “reckless indifference to the rights of others.”

Holloway v. Direct Gen. Ins. Co. of Mississippi, Inc., 497

S.W.3d 733, 738 (Ky. 2016) (citing Motorists Mut. Ins. Co. v.

Glass, 996 S.W.2d 437, 452 (Ky. 1997)).         Put differently, “[t]he

tort of bad faith is non-existent under [Kentucky] law, unless

the underlying conduct is sufficient to warrant punitive

damages.”   Id.   “The appropriate inquiry is whether there is

sufficient evidence from which reasonable jurors could conclude

that in the investigation, evaluation, and processing of the

claim, the insurer acted unreasonably and either knew or was

conscious of the fact that its conduct was unreasonable.”

Farmland Mut. Ins. Co. v. Johnson, 36 S.W.3d 368, 376 (Ky. 2000)

(citation omitted); accord Phelps v. State Farm Mut. Ins. Co.,

736 F.3d 697, 704 (6th Cir. 2012); Foster v. Am. Fire and Cas.

Co., 219 F. Supp. 3d 590, 595 (E.D. Ky. 2016).          Although Wittmer

speaks in terms of claim denials, actual denial of an insurance

claim is not a prerequisite for a bad faith action, and “[b]ad

faith litigation often occurs even after an insurance company

ultimately settles a disputed claim” as the Farmland standard

suggests.   Foster, 219 F. Supp. 3d at 595 (collecting cases).




                                     36
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 37 of 50 PageID #: 1492



             Two periods of time are relevant to the bad faith

claim asserted by Robinette: the period preceding May 4, 2018,

during which Zurich maintained that underinsured motorist

coverage did not exist, and the period from May 4, 2018 onward,

during which Zurich acknowledged underinsured motorist coverage

existed but did not settle with the plaintiff.


                  A.   Bad Faith Prior to May 4, 2018


             In dispute is whether Zurich’s November 28, 2017

misrepresentation concerning the availability of underinsured

motorist coverage under the policy and its failure to correct

the mistake prior to May 4, 2018 constituted bad faith.            On this

point, the parties offer various arguments but do not point to

any Kentucky case in which an insurer misinforms a claimant that

no coverage exists only to revise its position some months

later.


             The defendant does, however, correctly state that an

underinsured motorist coverage insurer is ordinarily not

obligated to pay a claim until the related liability claim is

exhausted.    The Supreme Court of Kentucky has generally found

that “[t]he tortfeasor’s liability insurance is the primary

coverage, and the UIM insurance is the secondary or excess

coverage.”    Cincinnati Ins. Co. v. Samples, 192 S.W.3d 311, 315

(Ky. 2006) (citing Kentucky Farm Bureau Mut. Ins. Co. v.


                                     37
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 38 of 50 PageID #: 1493



Rodgers, 179 S.W.3d 815, 818 (Ky. 2005)).          “[A]n insured must

prove the extent of the tortfeasor’s liability in order to claim

UIM benefits,” and relatedly, “the policy limits in the

tortfeasor’s policy [must be] exhausted before the UIM carrier

[is obligated] to pay.”      Riggs, 484 S.W.3d at 729 (third

alteration in original) (internal quotation marks omitted)

(quoting Coots v. Allstate Ins. Co., 853 S.W.2d 895, 899 (Ky.

1993)).   Exhaustion of the tortfeasor’s policy limits may be

accomplished by obtaining a judgment or by settlement, provided

that “the UIM insured notifies his UIM carrier of his intent to

[settle] and provides the carrier an opportunity to protect its

subrogation . . . .”     Coots, 853 S.W.3d at 900.


           Kentucky courts have also found a lack of exhaustion

of primary insurance policy limits to weigh against or preclude

recovery in bad faith against excess insurers.          See Motorists

Mut. Ins. Co., 996 S.W.2d at 453; Caudill v. New Hampshire Ins.

Co., No. 2014-CA-000921–MR, 2016 WL 3356439, at *5-6 (Ky. Ct.

App. June 10, 2016) (unpublished); Justice v. Allstate Ins. Co.,

No. 2003-CA-000679-MR, 2004 WL 178709, at *3 (Ky. Ct. App. Jan.

30, 2004) (unpublished).      But in doing so, they have generally

considered the actual provisions of the excess insurance

policies underlying the respective bad faith claims.            Motorists

Mut. Ins. Co., 996 S.W.2d at 441-42; Caudill, 2016 WL 3356439,




                                     38
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 39 of 50 PageID #: 1494



at *5-6; but see Justice, 2004 WL 178709, at *2-3 (affirming the

trial court’s entry of judgment on the pleadings without

consulting the terms of the excess insurer’s policy).            This

seems necessary inasmuch as a policy limits exhaustion argument

ostensibly pertains to the first element of the Wittmer test,

i.e., that “the insurer must be obligated to pay the claim under

the terms of the policy.”      864 S.W.2d at 890 (emphasis added).


           In this case, Zurich asserts that it could not be

obligated to pay the underinsured motorist claim until Robinette

settled with Cabell’s liability insurer for the policy limits,

which based on the May 3, 2018 release of claims, appears to

have occurred nearly contemporaneously with its acknowledgement

of underinsured motorist coverage on May 4, 2018.           However,

Zurich has not produced the provisions of its policy providing

for underinsured motorist coverage.        In fact, it has produced

only a single page of the policy at issue, the Schedule of Named

Insured(s).    One might assume based on the general nature of

underinsured motorist coverage that the policy did not obligate

it to pay such a claim until Cabell’s liability insurance policy

limits were exhausted, but such an assumption is not appropriate

at the summary judgment stage, particularly in light of

Wittmer’s requirement that the insurer be obligated to pay the




                                     39
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 40 of 50 PageID #: 1495



underlying insurance claim in accordance with the actual terms

of the policy.


           Further, Robinette raises several cogent points

concerning Zurich’s November 28, 2017 letter disclaiming

underinsured motorist coverage and the five months and one week

period in which Zurich failed to correct its misrepresentation.

First, the Schedule of Named Insured(s) explicitly listed Falcon

Ridge as a named insured, and the crash report named Falcon

Ridge as the owner of the truck Robinette was driving when the

October 2, 2017 accident occurred.        And while J. Rudy Martin

opined that Zurich investigated whether Hawkeye had a contract

in place to provide services for Eagle Creek and that it had

declined to insure Hawkeye, he acknowledged that Falcon Ridge

itself was a named insured.


           Relatedly, Markel’s November 28, 2017 letter to Martin

plainly indicated that underinsured motorist coverage did not

exist under the policy.      It did not state that Robinette, as an

employee of Hawkeye rather than that of a named insured, was

ineligible to submit a claim under the underinsured motorist

policy.   Christensen testified that he did not discover any

claim file entries in which Zurich suggested that Robinette

could not submit a claim as an employee of Hawkeye rather than a

named insured.



                                     40
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 41 of 50 PageID #: 1496



           In addition, Hurlbert testified that action taken

concerning the investigation of a claim should be logged in the

claim file.    It is undeniable that such action was taken between

November 28, 2017, and May 4, 2018 – otherwise Markel would not

have acknowledged coverage after claiming that it did not exist

in the November 28, 2017 letter.          But the record fails to

establish how or when Zurich determined that coverage existed,

and Zurich does not offer an explanation.


                    B.   Bad Faith Since May 4, 2018


           Turning to Zurich’s conduct after the May 4, 2018

acknowledgement of coverage, the court notes that Martin made

his first settlement demand on May 14, 2018, ten days after

learning of the $1 million insurance coverage, for $275,707.04

(based on a total damages estimation of

$3,316,630.04-$3,349,630.04), an amount well within the

underinsured policy limits of $1,000,000.          On June 19, 2018,

Niergarth requested and received a 30-day extension to review

the claim and respond to the demand letter, and ostensibly

conducted some investigation in July of 2018.          However, the

record reveals no further investigation or discussion with

Martin until November 15, 2018, on which date Niergarth

effectively rejected the settlement demand, requested further

medical records (which were apparently not produced), and



                                     41
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 42 of 50 PageID #: 1497



indicated that Zurich would seek an independent radiological

review of Robinette’s records.       Martin made another settlement

demand, this time for the policy limits, on May 6, 2019, and it

does not appear that Zurich responded to this demand.            The July

10, 2019 settlement demand for the policy limits included the

Bowman life care plan and Barrett report on damages as

attachments.


             On July 29, 2019, Sanders invited Martin and Robinette

to the August 26, 2019 mediation for the related Bangham case.

Zurich offered $150,000, which was rejected inasmuch as Martin

demanded $500,000.     Sanders’ August 27, 2019 letter extended

another offer for $175,000.       The letter also indicated that any

payout for Bangham’s underinsured motorist claim, set for trial

in October 2019, would be drawn against the $1,000,000 policy

limits set for both Robinette and Bangham under the policy, a

point recognized by Martin as well.        In addition, Sanders noted

that Zurich had not yet received all of Robinette’s medical

records or conducted an independent medical examination of the

plaintiff.    The only evidence of an independent medical

examination is that conducted by Mukkamala, whose findings have

not been produced, some time after he was retained on March 19,

2020, at which time discovery was ongoing in this action.




                                     42
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 43 of 50 PageID #: 1498



           Delay alone is generally insufficient to establish bad

faith.   See Motorists Mut. Ins. Co., 996 S.W.2d at 452-53.

However, the Sixth Circuit, applying Kentucky law, observed in

Phelps that:


     [a]lthough the early months of the claims process —
     from September 2003 through February 2004 — may be
     attributed to the time needed for a reasonable
     investigation, a legitimate question arises as to
     whether the delay involved in obtaining records from
     Phelps’s 1999 injury recklessly disregarded Phelps’s
     rights. State Farm first noted this earlier injury in
     its February 11, 2004 log notes, but there is no
     evidence that records were requested from Phelps until
     September of that year. There is no explanation in the
     record for this six-and-a-half month delay beyond the
     fact that the claims adjuster was replaced for the
     second time in the interim . . . .


736 F.3d at 706.     In this case, there is no explanation given

for Niergarth’s delay in responding to the May 14, 2018

settlement demand beyond July 2018.        On June 19, 2018, she

requested 30 days to further investigate and respond to that

demand, and proceeded to conduct some investigation the

following month, after which there is a lapse in evidence of

further activity on Zurich’s part.        She did not discuss the

demand with Martin until November 15, 2018 - long after the 30

additional days had elapsed.       This could lead to an inference of

a delay tactic consistent with reckless disregard for

Robinette’s rights.     See id.




                                     43
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 44 of 50 PageID #: 1499



           Moreover, “repeated requests for records and an

insurer’s apparent heightened degree of scrutiny surrounding a

particular claim could give rise to an inference that the

insurer sought to be thorough and fair,” but they may also

support “an inference that the insurer was specifically

searching for a justification to deny coverage.”           Foster, 219 F.

Supp. 3d at 598 (internal quotation marks omitted) (citing

Estate of Riddle v. Southern Farm Bureau Life Ins. Co., 421 F.3d

400, 408 (6th Cir. 2005)).       Ultimately, such issues are for a

jury to decide.     Id.


           Niergarth requested additional medical records on

November 15, 2018, and Sanders noted that some medical records

had yet to be provided in his August 27, 2019 letter.            Yet,

Sanders made $150,000 and $175,000 settlement offers without

such medical records at a time when he had already received

evidence that Robinette would claim that his damages exceed the

underinsured motorist coverage’s $1,000,000 policy limits

inasmuch as Martin had transmitted the Bowman life care plan and

Barrett report to Zurich on July 10, 2019 when he made a demand

for the $1,000,000 policy limits.


           In addition, Sanders made such settlement offers

without a prior independent medical examination of the

plaintiff, even though he insinuated that one should occur.             And



                                     44
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 45 of 50 PageID #: 1500



the record does not indicate that such an examination was

actually conducted until after Mukkamala was retained during

this litigation on March 19, 2020.


           Whether Martin or Zurich’s claim professionals were at

fault for any delay relating to missing medical records or

independent medical examinations is outside the scope of this

opinion.   The record, as it stands now, however, could support

inferences in favor of either party.


           Further, other “troubling claims-handling practices,”

such as “switching claims adjustors four times without

explanation,” can weigh against summary judgment on a Kentucky

law bad faith claim.     Phelps, 736 F.3d at 707.       As was the case

in Phelps, four different claim professionals, namely, Markel,

Niergarth, Norton, and Sanders, handled Robinette’s claim

between November 27, 2017 and August 28, 2019, with little to no

explanation for the claim’s transfer.         And at least one of the

transfers resulted in a substantive delay inasmuch as Niergarth

requested and received a 30-day extension to investigate the

claim and respond to the first demand letter on June 19, 2018,

after she was assigned to the claim.         As above indicated, it

does not appear that she actually responded to the first

settlement demand until November 15, 2018, well after the 30-day

period had elapsed.



                                     45
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 46 of 50 PageID #: 1501



           Zurich has a right to challenge claims that are

“fairly debatable” under the relevant facts or law.           Farmland

Farmland Mut. Ins. Co., 36 S.W.3d at 368; see also Wittmer, 864

S.W.2d at 890.    But a “disputed factual matter – such as a

disagreement over the appropriate valuation of the loss – will

not always preclude a bad-faith claim as a matter of law . . .

.”   Philadelphia Indem. Ins. Co. v. Youth Alive, Inc., 732 F.3d

645, 650 (6th Cir. 2013) (citing Farmland Mut. Ins. Co., 36

S.W.3d at 375).


           In this case, the dispute apparently concerned the

valuation of the underinsured motorist claim as it pertains to

Robinette’s medical and related expenses, lost wages, and

pre-existing conditions.      The Barrett report provided Zurich

with evidence of future lost wages in excess of its policy

limits as well as medical expenses relating to the accident in

excess of the policy limits as set forth by Bowman’s life care

plan.   J. Rudy Martin’s report provides some evidence concerning

Zurich’s investigation of preexisting conditions, such as

multilevel degenerative disc disease and bilateral sacroiliac

degenerative joint disease, but it does not rebut the Bowman and

Barrett reports or suggest a proper valuation of the damages

caused by the accident.      And more generally, there is not

sufficient evidence in the record documenting preexisting




                                     46
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 47 of 50 PageID #: 1502



conditions such that the court could find Robinette’s policy

limits demand “fairly debatable” as a matter of law.            At best,

there appears to be genuine disputes of material fact on these

issues.


                               C.   Summary


            Based on the foregoing, the court concludes that

Zurich is not entitled to summary judgment on the bad faith

claim inasmuch as a jury could reasonably find that its conduct

constituted, at least, reckless disregard for the plaintiff’s

rights.


    D.    Expert Testimony for Valuation of the Bad Faith Claim


            Finally, Zurich contends that Robinette lacks expert

testimony to value the underinsured motorist claim such that he

may establish bad faith in failing to settle the claim.            This

argument is premised on the fact that Christensen did not offer

opinions on damages and claim valuation after Zurich determined

that coverage was available on May 4, 2018.          ECF No. 68, at 12.

The insurer cites a dissent from Farmland Mut. Ins. Co. for the

proposition that “[j]urors would have little reason to know what

is evidence of bad faith in the adjustment of insurance claims”

without expert testimony.      Id. at 11 (citing Farmland, 36 S.W.3d

at 389 (Graves, J. dissent)).



                                     47
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 48 of 50 PageID #: 1503



             It is true that Christensen did not opine about the

extent of Robinette’s injuries or the valuation of the

underinsured motorist claim.       However, Robinette states in the

parties’ proposed integrated pretrial order (ECF No. 129) that

he expects to call Bowman at trial for “knowledge regarding the

extent of Plaintiff’s injuries, the cost of future care, and

causation,” as well as Barrett for “knowledge and opinions

regarding Plaintiff’s economic damages.”         Id. at 2.    And these

experts’ opinions ostensibly pertain to the valuation of the

underinsured motorist claim inasmuch as Martin used them to

inform his July 10, 2019 settlement demand for the policy

limits.


             The court notes that Bowman has produced two expert

reports, one dated May 23, 2019, and another dated June 30,

2020.     ECF No. 75-1 (May 23, 2019 Report); ECF No. 75-2 (June

30, 2020 Report).     By a separate motion in limine filed

September 2, 2020, Zurich has moved to strike or exclude the

second report, arguing that it is not a Federal Rule of Civil

Procedure 26(a) supplement of the original report and that it is

untimely.    ECF No. 75 (Motion to Strike, or in the Alternative,

Exclude the Second Bowman Report).




                                     48
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 49 of 50 PageID #: 1504



             Still, Zurich does not seek to strike or exclude the

first report, titled “Physical Medicine and Rehabilitation

Disability Evaluation,” which was prepared in connection with

the life care plan.     ECF No. 75-1.     Further, Robinette’s expert

witness disclosure statement submitted to Zurich with the

initial report states that “Dr. Bowman is expected to testify

regarding the Plaintiff[’]s medical history and the injuries

sustained in this accident.       Dr. Bowman will testify that any

injuries sustained in the accident are serious and have not

resolved.”    Id. at 2.    Thus, even if Bowman’s second report is

not deemed admissible, he will be able to testify to issues

pertaining to the valuation of the underinsured motorist claim

consistent with the first report insofar as that valuation

depended on medical information reviewed by the expert.            Whether

Bowman’s second report should be excluded, however, is yet to be

determined.


             The court accordingly declines to enter summary

judgment on the grounds that Robinette has failed to produce an

expert to testify regarding the valuation of the underinsured

motorist claim.




                                     49
 Case 2:19-cv-00688 Document 147 Filed 04/15/21 Page 50 of 50 PageID #: 1505



                             IV.   Conclusion


           Based on the foregoing, it is ORDERED that Zurich’s

renewed motion for summary judgment (ECF No. 111) be, and it

hereby is, DENIED.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER:   April 15, 2021




                                     50
